Citation Nr: 0505170	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-18 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right foot/ankle. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
broken right foot.  The veteran perfected an appeal of this 
issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the probative evidence fails to show 
that the veteran's right foot/ankle disability was incurred 
or aggravated in service.


CONCLUSION OF LAW

The right foot/ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in August 2002, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claim.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in the June 2003 statement of the case (SOC), 
and November 2003 supplemental statement of the case (SSOC), 
the RO explained the basis for the denial of his service 
connection claim and outlined the applicable criteria for 
service connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, private medical 
records, VA medical records and examination reports.  The RO 
attempted to obtain private treatment records, but the 
veteran indicated his private physicians had retired and the 
records were no longer available.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The veteran's service medical records are silent for 
complaints, treatment, or findings of any right foot 
condition.  Likewise, his separation examination in March 
1964, reveals no abnormality of the right foot.  

The first evidence of post-service treatment for the right 
ankle is contained in private medical records dated in 
February 2002.  At that time, the veteran reported a history 
of right ankle and foot injury that intermittently flares.  
The examiner stated that the veteran's report sounded as if 
he had broken his distal fibular at some point and also broke 
his forefoot, with both being casted.  The veteran reported 
that his foot and ankle were giving him trouble since he 
returned to exercising.  Assessment following examination was 
right ankle pain, probably secondary to some recent overuse.  

An X-ray report dated in March 2002 revealed soft tissue 
swelling over the lateral malleolus, and no fracture was 
noted.

A report from April 2002 noted the veteran complained of 
right ankle pain.  He reported having a previous injury to 
his right ankle and the mid-foot when he was younger, and he 
had arthritic type pain and stiffness in his ankle which was 
getting worse.  Physical examination revealed some mild 
acquired flat foot on the right foot and his hindfoot was 
stiff.  There was pain on the distal fibula, but the peroneal 
tendons and Achilles tendon were intact.  This physician 
apparently interpreted the previous X-rays of the ankle as 
revealing osteoarthritis of the ankle with calcifications of 
the deltoid ligament, and a syndesmosis.  The impression was 
that the veteran had a possible loose island of bone after 
decompression of an os acromiale.  

During a November 2002 VA medical examination the veteran 
reported having a tool rack with heavy objects fall on his 
foot in 1961.  He reported sustaining numerous fractures 
involving his right foot and ankle.  He explained that he has 
developed significant pain involving the ankle and foot.  He 
experiences swelling and has difficulty with ambulation, 
which causes him to limp considerably.  He complains of 
weather ache and also complains of limited range of motion.  
He has difficulty standing and walking for long periods.  He 
has trouble sometimes wearing shoes.  Physical examination 
revealed mild swelling in the ankle as compared to the left.  
He complained of pain on all ranges of motion.  X-rays of the 
right foot demonstrated evidence of arthritis involving the 
ankle, which was moderate in appearance and also mild 
arthritic changes involving the mid foot.  The examiner 
diagnosed the veteran's symptoms as arthritis involving the 
right ankle with a history of trauma primarily involving the 
tibiotalar joint.  

The veteran's March 2003 notice of disagreement specifically 
outlined how he hurt his ankle while in service.  He stated 
that he was attempting to retrieve electrical items from the 
forward anchor windlass storage locker on the USS Newport 
News CA-148 during heavy seas.  The injury occurred when a 
tool rack, which secured large wrenches, approximately 80 
pounds, fell from the bulkhead cage support and impacted his 
right foot.  He reported than an X-ray had shown multiple 
bone fractures and he was placed in a cast for six weeks.  
The veteran also asserted that this accident lead to an 
arthritic condition over the years.  

Included in the claims file is a statement and DD-214 from 
the veteran's friend who served at the same time as the 
veteran.  The friend's personal statement indicates that he 
remembers seeing the veteran with a cast on his foot and on 
crutches sometime between October and December 1961.  

The veteran's VA medical records from June 2003 to November 
2003 indicate he was treated for arthritis in the right 
ankle.  He reported that he was diagnosed with arthritis 20 
years ago.  The veteran attributed his joint changes in the 
right foot to a crush injury while in the Navy in 1961.  

In December 2003 the veteran submitted additional private 
treatment records which noted that the veteran was seen for 
his right ankle complaints in August and September 2003.  At 
that time the veteran reportedly had been surfing in late 
August and hyperflexed his right ankle after a wave caught 
him.  The physician noted that the veteran had had two 
previous fractures of the same ankle.  X-rays at that time 
revealed degenerative changes, but no definite acute 
abnormality.  Impression was exacerbation of degenerative 
joint disease of the right ankle due to sprain.  In September 
2003 he was provided an injection for his right ankle.  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis

The veteran asserts that he suffered an in-service crush 
injury to his right foot and ankle, after an 80 pound tool 
rack fell on his foot.  He stated that X-rays at the time 
revealed multiple fractures.  His contemporaneous service 
medical records, however, are silent regarding an in-service 
accident, or any complaints related to the right foot.  

To support his claim, the veteran submitted a statement from 
a friend who served with him aboard the USS Newport News CA-
148.  The friend indicated that he recalled seeing the 
veteran in a cast and on crutches sometime between October 
and December 1961.  The veteran's file does contain entries 
from that ship for the period from October 11, 1961 to his 
separation examination in March 1964.  In October 1961 and 
December 1961, the veteran was treated for a cold.  In 
November 1961 he presented to sick call with complaints of 
weighing too much.  He was advised regarding diet and 
exercise.  The veteran's separation examination revealed no 
findings regarding the feet or lower extremities.  

The Board acknowledges that the veteran's friend indicated 
that he saw the veteran using crutches and saw his foot in a 
cast at some point between October and December 1961.  As 
noted above, records from this time frame reveal no 
complaints or findings regarding any right foot condition.  
There was no mention of any cast removal or rehabilitation as 
would be expected following a crush injury with multiple 
fractures, and 6 weeks in a cast.  Moreover, the separation 
examination noted no abnormalities, nor did it list a history 
of the multiple fractures, despite an area to include 
information on "Significant or Interval History."  

The Board finds it unlikely that an injury as severe as that 
described by the veteran, including multiple fractures and 6 
weeks of casting, would not be mentioned in the sick bay 
reports from October to December 1961, and would not be 
mentioned on the separation examination.  

In addition, the recent X-rays, while showing arthritis, have 
not been interpreted as showing any evidence of prior 
fractures.  Moreover, the first evidence of treatment for a 
right ankle disability is in February 2002, almost 38 years 
after leaving service.  The absence of evidence of a right 
foot/ankle disability for so many years following service is 
persuasive evidence against a finding of a right foot/ankle 
injury in service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

While the veteran and his friend are competent to provide lay 
statements as to the features or symptoms of an injury or 
illness, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, he is not competent to provide evidence of 
the etiology of a medical disorder); see also Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the veteran and his friend lack such 
training and knowledge, they are not competent to render an 
opinion regarding the diagnosis in service or the etiology of 
the veteran's current right foot/ankle disorder.  In this 
regard, the Board finds the contemporaneous service medical 
records to be entitled to much greater weight than the 
recollection of the veteran and his friend more than 38 years 
later after the veteran's discharge from service.  

Finally, the November 2002 VA examination noted a diagnosis 
of arthritis with a history of trauma, and the only trauma 
described at the examination by the veteran was the claimed 
fractures in service.  However, in the absence of 
contemporaneous medical evidence showing such fractures, the 
examiner's statement, even if sufficient to constitute a 
nexus to service, is nothing more than a recitation of a 
history by the veteran.  As such, it is accorded little, if 
any, probative weight.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right foot/ankle disability.  
Specifically, the contemporaneous service medical records 
reveal no evidence of an in-service injury, and there is no 
evidence of any right foot/ankle disorder until 38 years 
after his discharge from service.  Thus, the claim for 
service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  





	(continued on next page)




ORDER

Entitlement to service connection for a right foot/ankle 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


